
	
		I
		111th CONGRESS
		2d Session
		H. R. 5999
		IN THE HOUSE OF REPRESENTATIVES
		
			July 30, 2010
			Mr. Hensarling
			 introduced the following bill; which was referred to the
			 Committee on Financial
			 Services
		
		A BILL
		To amend the Dodd-Frank Wall Street Reform and Consumer
		  Protection Act to repeal the Office of Financial Research.
	
	
		1.Repeal of the Office of
			 Financial Research
			(a)In
			 generalSubtitle B of title I
			 of the Dodd-Frank Wall Street Reform and Consumer Protection Act is hereby
			 repealed.
			(b)Conforming
			 amendments to the Dodd-Frank ActThe Dodd-Frank Wall Street Reform and
			 Consumer Protection Act is amended—
				(1)in section 102(a),
			 by striking paragraph (5);
				(2)in section
			 111—
					(A)in subsection
			 (b)(2)—
						(i)by
			 striking subparagraph (A); and
						(ii)by
			 redesignating subparagraphs (B), (C), (D), and (E) as subparagraphs (A), (B),
			 (C), and (D), respectively;
						(B)in subsection (c),
			 by striking subparagraphs (C), (D), and (E) and inserting
			 subparagraphs (B), (C), and (D);
					(3)in section
			 112—
					(A)in subsection
			 (a)(2)—
						(i)in
			 subparagraph (A), by striking direct the Office of Financial Research
			 to;
						(ii)by
			 striking subparagraph (B); and
						(iii)by redesignating subparagraphs (C), (D),
			 (E), (F), (G), (H), (I), (J), (K), (L), (M), and (N) as subparagraphs (B), (C),
			 (D), (E), (F), (G), (H), (I), (J), (K), (L), and (M), respectively; and
						(B)in subsection
			 (d)—
						(i)in
			 paragraph (1), by striking the Office of Financial Research, member
			 agencies, and and inserting member agencies and;
						(ii)in
			 paragraph (2), by striking the Office of Financial Research, any member
			 agency, and and inserting any member agency and;
						(iii)in
			 paragraph (3)—
							(I)by striking
			 , acting through the Office of Financial Research, each place it
			 appears; and
							(II)in subparagraph
			 (B), by striking the Office of Financial Research or; and
							(iv)in
			 paragraph (5)(A), by striking , the Office of Financial
			 Research,;
						(4)in section 116, by
			 striking , acting through the Office of Financial Research, each
			 place it appears; and
				(5)by striking
			 section 118.
				(c)Conforming
			 amendment to the Paperwork Reduction ActSection 2(5) of the Paperwork Reduction Act
			 is amended by striking the Office of Financial Research,.
			(d)Technical
			 amendmentsThe table of
			 contents for the Dodd-Frank Wall Street Reform and Consumer Protection Act is
			 amended—
				(1)by striking the
			 item relating to section 118; and
				(2)by striking the items relating to subtitle
			 B of title I.
				
